Citation Nr: 0304170	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 12, 2000 for 
service connection for muscular dystrophy.  


REPRESENTATION

Appellant represented by:	Elzie Fitzgerald


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from February 1973 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New 
Orleans, Louisiana, which granted service connection for 
muscular dystrophy, and assigned an effective date of June 
12, 2000.  The veteran has appealed the issue of entitlement 
to earlier effective date.  


FINDINGS OF FACT

1.  In an unappealed decision, dated December 24, 1996, the 
RO denied the veteran's claim for service connection for 
muscular dystrophy.

2.  The RO's December 24, 1996 decision was supported by the 
evidence then of record and was not undebatably erroneous.  

3.  On April 4, 1997, the veteran filed to reopen his claim 
for service connection for muscular dystrophy.

4.  In an unappealed decision, dated February 19, 1999 the RO 
concluded that new and material evidence had not been 
received to reopen the veteran's claim for muscular 
dystrophy.

5.  In July 2001, the RO revised its February 2001 decision 
and granted service connection for muscular dystrophy on the 
basis of difference of opinion citing 38 C.F.R. § 3.105(b); 
the RO assigned an effective date for service connection for 
muscular dystrophy of June 12, 2000.

6.  The RO's February 19, 1999 decision was clearly and 
unmistakably erroneous in its failure to recognize that new 
and material evidence had been submitted to reopen the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 24, 1996 rating decision, which denied 
service connection for muscular dystrophy, was not clearly 
and unmistakably erroneous; that unappealed rating action is 
final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. 
§§ 3.104, 3.105(a) (2002).  

2.  The RO's February 19, 1999 rating decision, which denied 
service connection for muscular dystrophy, was clearly and 
unmistakably erroneous; that unappealed rating action is not 
final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. 
§§ 3.104, 3.105(a) (2002).  

3.  The criteria for an effective date of April 4, 1997, and 
no earlier, for the grant of service connection for muscular 
dystrophy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.105(b), 3.400(h)(1) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the July 2001 rating decision that en 
effective date of June 12, 2000 had been assigned for service 
connection for muscular dystrophy.  He was notified in the 
October 2001 statement of the case (SOC), that the criteria 
for an earlier effective date had not been met, to include 
the criteria for clear and unmistakable error.  See 38 C.F.R. 
§ 3.105.  That is the key issue in this case, and the rating 
decision, and the SOC, informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
SOC informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The Board finds that no further 
development is required.  Specifically, the veteran has not 
argued that any additional development is required or that 
any pertinent evidence has not been associated with the 
claims file.  In addition, to the extent that his claim is 
based on a CUE claim, the Court has recently held that the 
VCAA is not applicable to such a claim.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).   
Finally, the RO has obtained treatment records, and records 
from the National Personnel Records Center.  It does not 
appear that there is any identified relevant evidence which 
has not been obtained.  In addition, the October 2001 SOC 
notified the veteran of the provisions of the VCAA, to 
include as codified at 38 U.S.C.A. § 5103A (West Supp. 2002).  
The SOC informed him that VA would make reasonable efforts to 
assist claimants in obtaining evidence as long as a 
reasonable possibility existed that such assistance would aid 
in substantiating his claim.  He was notified that VA would 
make reasonable efforts to obtain relevant records, including 
private records, which the appellant adequately identified 
and authorized VA to obtain.  He was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c) (1-3) 
(2002).  Given the foregoing, there is no issue as to whether 
VA has complied with its duty to notify the appellant of his 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid him in substantiating this claim, 38 U.S.C. § 5103A 
(West Supp. 2002), and that further development is not 
required.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Earlier Effective Date

A review of the veteran's written testimony shows that he 
disagrees with the effective date that was assigned for 
service connection for muscular dystrophy.  He argues that 
the RO's decisions dated in December 1996 and February 1999 
were CUE.

The administrative history of this claim is as follows: in a 
decision, dated in January 1974, the RO denied a claim for 
service connection for "generalized myopathy of uncertain 
etiology."  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c).

In January 1995, the veteran filed to reopen his claim, in 
which he identified the claimed condition as muscular 
dystrophy.  In a decision, dated in March 1995, the RO 
concluded that new and material evidence had not been 
received to reopen the veteran's claim for muscular 
dystrophy.  There was no appeal, and this decision became 
final.  Id.

In December 1996, the veteran filed to reopen his claim.  In 
a decision, dated December 24, 1996, the RO concluded that 
new and material evidence had not been received to reopen the 
veteran's claim for muscular dystrophy.  There was no appeal, 
and this decision became final.  Id.

In April 1997, the veteran filed to reopen his claim.  In an 
unappealed decision, dated in February 1999, the RO concluded 
that new and material evidence had not been received to 
reopen the veteran's claim for muscular dystrophy.  

In a claim received on June 12, 2000, the veteran filed to 
reopen his claim, asserting that the RO's February 1999 
decision was CUE.  In a letter, dated in July 2000, the RO 
notified the veteran that his CUE claim was denied.  The 
veteran filed a timely notice of disagreement as to the RO's 
July 2000 decision.  In February 2001, after additional 
evidence was submitted, the RO denied the claim of service 
connection for muscular dystrophy (the RO's decision was 
apparently made on the merits, as opposed to a new and 
material analysis).   

In June 2001, the RO revised its February 2001 decision, and 
granted service connection for muscular dystrophy.  The RO 
determined that the December 1996 decision was CUE because 
the RO should have reopened the claim.  The decision stated 
that at the time of the December 1996 decision, service 
medical records had been submitted pertaining to muscular 
dystrophy which were not previously of record.  The RO 
assigned an effective date of December 17, 1995 for service 
connection.  Citing 38 C.F.R. §§ 3.114; 3.400(k).  However, 
this decision was not approved by the VSC (veterans service 
center) manager.  

In a decision, dated in July 2001, the RO issued another 
decision.  In this decision, the RO stated that its February 
2001 decision (which had denied service connection for 
muscular dystrophy) was revised, citing 38 C.F.R. § 3.105(b).  
The RO noted that it was not finding that any of its previous 
decisions were CUE, and that it was merely reinterpreting 
evidence which was of record at the time of the February 2001 
decision.  The RO assigned June 12, 2000 as the date of the 
veteran's reopened claim, stating that this is the date from 
which benefits would have been payable if its February 2001 
decision had been favorable.  See 38 C.F.R. § 3.400(h).

The veteran argues that the RO's December 1996 decision was 
CUE.  Specifically, in a notice of disagreement, received in 
August 2001, he argued, "The evidence that won my award was 
effective when I filed my claim in 1995."

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

1.  December 1996 Decision

In this case, at the time of the RO's December 1996 decision, 
the issue was whether new and material evidence had been 
submitted to reopen the claim for muscular dystrophy (the 
most recent and final decision at that time was the RO's 
March 1995 rating decision).

Evidence which was of record at the time of the RO's March 
1995 decision included some of the veteran's service medical 
records.  These records included a physical examination board 
(PEB) report which showed that there was a reported history 
of cramping pains in the lower parts of both legs dating back 
to at least age five or six, with no progression of symptoms 
over the last ten years or so.  The report showed that 
military physicians had determined that the veteran had 
generalized myopathy of uncertain etiology, which they 
characterized as "an unusually mild variant of Duchenne's 
dystrophy."  Possible mild muscular dystrophy was noted.  
This condition was determined to have existed prior to 
service, and not to have been aggravated by his service.  A 
May 1973 examination report noted that the veteran had 
"Generalized myopathy of uncertain etiology, many clinical 
features suggested.  This is an unusually mild variant of 
Duchenne's dystrophy."  

The evidence subject to a "new and material" analysis which 
was before the RO at the time of its December 1996 decision 
consisted of statements from the veteran, service documents 
verifying his dates of ACDUTRA, and service medical records 
which were not previously of record.  The submitted service 
medical records consisted of an entrance examination report, 
dated in August 1972, and an accompanying "report of medical 
history," which did not show any relevant complaints or 
findings.  Other submitted evidence included reports, dated 
in February and March of 1973, which noted treatment for left 
ankle swelling and foot numbness, with a notation of a mild 
sprain.  Other service medical reports, dated between March 
and April of 1973, noted treatment for complaints of leg 
pain, with a notation of a small neuropathy and impressions 
that included myositis and muscle strain.  

A review of the evidence submitted in support of the claim to 
reopen at the time of the RO's December 1996 decision shows 
that it did not contain any competent evidence pertaining to 
the bases for the RO's March 1995 denial of the claim.  
Specifically, at the time of the RO's December 1996 decision, 
the claims file did not contain competent evidence showing 
that the veteran currently had muscular dystrophy.  See 
38 C.F.R. § 3.303(a) (1994).  Here, none of the submitted 
evidence was competent evidence showing that the veteran 
currently had muscular dystrophy.  As there was sufficient 
evidence to support the RO's decision (i.e., as the submitted 
evidence did not contain competent evidence showing that the 
veteran had muscular dystrophy), the RO had a rational basis 
for its decision.  See Crippen v. Brown, 9 Vet. App. 412, 422 
(1996) (citing Butts v. Brown, 5 Vet. App. 532, 539 (1993)).  
The Board therefore finds that the evidence does not show 
that there was an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and that the RO's December 1996 decision was not 
clearly and unmistakably erroneous.  Accordingly, the 
veteran's claim of CUE in the December 1996 decision must be 
denied.  38 C.F.R. § 3.105(a).  

2.  February 1999 Decision

In this case, at the time of the RO's February 1999 decision, 
the issue was whether new and material evidence had been 
submitted to reopen the claim for muscular dystrophy since 
December 1996 (the most recent and final decision at that 
time was the RO's aforementioned December 24, 1996 rating 
decision).  

The evidence subject to the "new and material" analysis 
which was before the RO at the time of its February 1999 
decision consisted of statements from the veteran, lay 
statements, and a November 1998 VA examination report.  The 
VA examination report contained a diagnosis of "muscular 
dystrophy versus myopathy of unknown etiology."  In that 
report, the examiner stated that the veteran's condition had 
been aggravated by his "brief period of active duty."  The 
VA examiner's statement was competent evidence indicating 
that the veteran's muscular dystrophy was aggravated by his 
service.  See generally VAOPGCPREC 82-90, 56 Fed. Reg. 45711 
(1990) (originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 
5, 1985) (providing authority to grant service connection for 
the aggravation of a preexisting familial or hereditary 
disease).  It was also competent evidence of a nexus to 
service (based on aggravation).  This evidence therefore 
pertained to the evidentiary defects which were the basis for 
the RO's December 1996 decision.  There can be no doubt, but 
that this evidence constituted new and material evidence as 
that term is defined in 38 C.F.R. § 3.156.  Based on the 
foregoing, the Board finds that the evidence shows that there 
was an "undebatable" error, which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  The Board therefore finds that the RO's February 1999 
decision was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(a).  Simply put the claim should have been reopened 
at that time and the failure to do so was clear and 
unmistakable error.  The effect of such a finding of error 
means, the lack of an appeal notwithstanding, that the rating 
action is not final but continued to be pending at the time 
of the RO's decision to grant service connection in July 
2001.  Therefore, with application of 38 C.F.R. § 3.400(h) as 
was cited by the RO, the effective date of the award should 
be April 4, 1997 as this is the date from which benefits 
would have been payable if the former decision had been 
favorable.  See 38 C.F.R. § 3.400(r).  Accordingly, to this 
extent, the claim is granted.  


ORDER

An effective date of April 4, 1997, and no earlier, for 
service connection for muscular dystrophy is granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

